IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BONNIE HAINES,                            : No. 559 MAL 2021
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
             v.                           :
                                          :
                                          :
ST. LUKE'S HOSPITAL,                      :
                                          :
                   Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2022, the Petition for Allowance of Appeal is

DENIED.